DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-11 (9-11 withdrawn) are pending and presented for examination. Claim 1 was amended via the instant amendment dated 1 July 2021 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 1 July 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1-8 under 35 U.S.C. 103 over Hikata is WITHDRAWN over the instant amendment requiring that the oxidizing gas feed step overlaps the carburizing gas feed step in the separation step as Hikata does not disclose such.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hikata in view of US PG Pub No. 20120301663 to Koike et al. (hereinafter, “Koike at __”).
Regarding claims 1 and 6, Hikata discloses a method for producing a carbon nanotube (Hikata at [0004]) between a base body and a separable body while the separable body is relatively moved away from the base body (Hikata at "Abstract"), the base body comprises a carburizable metal that is a 
An oxidizing gas feed step in which an oxidizing gas is fed to at least part of a part of a portion of the base body which is other than the portion of the base body to which a carburizing gas is fed in the carburizing gas feed step (the notch not exposed to carburizing gas is oxidized, [0035], While this occurs before carburizing in Hikata, it has been held that the order of adding ingredients is prima facie obvious, see MPEP2144.04) with a planarshape ([0074] meeting "linear. .. shape");
A carburizing gas feed step in which a carburizing gas is fed to at least a portion of the base body at which the base body and the separable body are joined to or in contact with each other ([0043]);
A heating step in which the portion of the base body at which the base body and separable body are joined to or in contact with each other is heated (via a laser, [0030]); and
A separation step in which the separable body is relatively moved away from the base body ([0052]).
However, Hikata does not expressly state adding the oxidizing gas feed step during the carburizing gas feed step during the separation step.
Koike in a method of forming carbon nanostructures (Koike at “Abstract”) that steam (water vapor) can be added during the carburizing step (which in Koike is the growth step, Koike at [0142] and in Hikata the separation step).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Hikata in view of the water vapor addition of Koike. The teaching or suggested motivation in doing so being removal of amorphous carbon build up which can limit growth (Koike at [0144]).
Turning to claim 2, source gases can be acetylene ([0074]).

Turning to claim 4, iron can be utilized ([0045]).
Regarding claim 5, separation is performed by driving the bodies apart ("Fig. 6").
As to claims 7 and 8, while thegap and oxidizing gas feed portion observation step are not expressly stated, it is noted that a gap is observed in "Fig. 6" and CNTs are grown, so one of ordinary skill would consider such ot be inherent along with the oxidizing step to observe the oxidizing gas is flowing as necessary.

Conclusion
Claims 1-8 are finally rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/               Primary Examiner, Art Unit 1796